Citation Nr: 0534906	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin condition, 
including secondary to chemical or herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1979 
to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Notice of Disagreement was received 
in January 2000.  A Statement of the Case was issued in 
February 2000.  A timely appeal was received later in 
February 2000.  

The Board remanded the veteran's claim in July 2003 for 
further development.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  There is no evidence that the veteran was exposed to any 
chemical or herbicide agent during his active service.

3.  The veteran's skin condition is not related to his 
military service.


CONCLUSION OF LAW

The veteran's skin condition was not incurred in or 
aggravated by his military service, nor is it related to 
chemical or herbicide exposure.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
December 2002, subsequent to the initial AOJ decision.  
Additional notice was sent in January 2004.  Where, as here, 
notice was not provided prior to the initial AOJ decision, 
the veteran has the right to content complying notice and 
proper subsequent VA process.  The Board finds that any 
defect with respect to the timing of the notice requirement 
has been cured by the subsequent proper notice and VA 
process, and was, therefore, harmless error.  The veteran's 
claim was filed in June 1999, before the enactment of the law 
requiring this notice.  In December 2002, the RO sent notice 
to the veteran of the first, second and third elements 
required by the Pelegrini II Court as stated above.  
Additionally, in July 2003, the Board remanded the veteran's 
claims to the Appeals Management Center (AMC) for further 
development.  In January 2004, the AMC also provided notice 
to the veteran by letter of the Pelegrini II Court notice 
requirements.  

By means of the rating decision, statement of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim.  He has also been provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim, 
and identified other evidence, for which he provided VA with 
appropriate authorizations.  

Although the notices provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other VA 
documents, read as a whole, gave notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  Thus, the Board considers 
the notice requirements met, and any error as to the timing 
of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are of record.  VA treatment records 
were obtained for October 1982 through August 2005.  The RO 
requested the VA treatment records from March 1982 through 
October 1982, as instructed in the July 2003 Board remand, 
but the VA Medical Center involved only provided the same 
records starting in October 1982 that had already been 
obtained.  The veteran identified private treatment records 
related to his claim, and VA requested and obtained those 
records.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
veteran's skin condition may be associated with his military 
service.  His service medical records show no pertinent 
complaints or diagnoses and, although the veteran has alleged 
a continuity of symptomatology (but not treatment) since his 
separation of service, the medical records do not support his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Since there is no 
competent evidence indicating that a possible nexus, or 
relationship, exists between the claimed skin condition and 
the veteran's military service, VA examination is not needed.  
38 C.F.R. § 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  




II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially the Board must determine whether the veteran has a 
current skin condition.  The treatment records show that the 
veteran was first seen in September 1985 with encrusted 
scaling hyperpigmented prepatellar skin.  This was 
considered, however, to be secondary to an infection on the 
veteran's right knee.  The next complaint of any skin 
condition was in February 1986.  The veteran complained of a 
cyst on his right cheek, but he failed to respond when called 
for treatment.  The first treatment for his current skin 
condition was not until February 1988 when the veteran was 
treated for complaints of bumps on his scalp.  No skin rash 
was found.  The diagnosis was folliculitis of the scalp.  He 
was told to shampoo every day with good shampoo and return if 
it did not resolve.  It apparently resolved, because the next 
complaint of a skin condition shown in the VA treatment 
records was in May 1992 when the veteran was seen for 
complaints of a rash over his body.  The assessment was 
questionable lichen simplex.  The treatment records since 
that time show complaints and treatment approximately once or 
twice a year every one to two years.  The records show 
different diagnoses, including acne vulgaris, folliculitis, 
and eczema.  The most recent records show a diagnosis of 
eczema.   The Board finds, therefore, that the veteran has a 
current skin condition.  

The veteran claims that his skin condition is due to exposure 
to chemical and herbicide agents while in service, 
specifically nerve gas and Agent Orange.  In his claim, the 
veteran contended that he was exposed to chemical agents, 
specifically Agent Orange, during training in the infantry.  
He state that he handled all kinds of highly toxic chemicals, 
gases and nerve gases and was exposed to them, as well as 
learned how they affect the human body.  He stated he was 
exposed to nerve gases that produce a seizure-like state, and 
in his Notice of Disagreement, the veteran stated that he was 
exposed to herbicides while stationed in the Panama Canal 
Zone.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  
VA will consider a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) to 
have been incurred in service, under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  The diseases 
listed under 38 C.F.R. § 3.309(e) include chloracne or other 
acneform disease consistent with chloracne.  Chloracne, 
however, must have become manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  There is no evidence in the 
medical records of treatment for chloracne or the like in 
service or within one year after service.  The first 
complaints of any skin condition are not seen in the 
treatment records until February 1988, six years after the 
veteran's separation from service.

Further, the presumption of exposure to an herbicide agent is 
only available for those veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The veteran entered military service 
in September 1979, more than four years after the time frame 
for the presumption of exposure to apply.  The veteran is, 
therefore, not entitled to a presumption of exposure to 
herbicides, and thus there must be evidence showing actual 
exposure to an herbicide agent and a link between the 
exposure to an herbicide agent and his skin condition.  

The Board has reviewed the evidence of record and does not 
find any evidence that the veteran was actually exposed to an 
herbicide agent during his military service.  The veteran's 
contentions are the only evidence he has submitted.  The 
service medical records do not show any complaints of or 
treatment for exposure to an herbicide or any other chemical 
agent such as nerve gas.  The Board finds, therefore, that 
the veteran's current skin condition is not related to 
exposure to any chemical or herbicide agent.

Furthermore, the Board finds that the veteran's skin 
condition is not related to any injury or disease incurred 
during his military service.  The service medical records are 
silent for any complaints of or treatment for a skin 
condition in service.  There is also no medical evidence of a 
link between the veteran's current skin condition and an 
injury or disease incurred in service.  Rather a March 1996 
private treatment record indicates that the veteran's eczema 
has a large stress-component.  With regard to his scalp 
condition, a February 1988 VA treatment record indicates that 
it is due to an oily scalp and hair.  A July 1998 private 
hospital record indicates that the veteran's rash could be 
secondary to some other disease process such as Lyme disease, 
anemia, or HIV.  Thus the medical evidence does not show a 
relationship between the veteran's current skin condition and 
his military service.

The veteran contends that he has had this skin condition 
since service and was treated at the VA Medical Center (VAMC) 
three or four times during 1982, the first time within the 
first three weeks after his discharge, and then three or four 
times in 1983 and 1984.  The VA treatment records obtained 
from the VAMC begin in October 1982.  The RO specifically 
requested that the VAMC provide the veteran's treatment 
records from March 1982 through October 1982.  In response 
the VAMC provided the same treatment records beginning in 
October 1982 that it had previously provided.  It appears, 
therefore, that all the treatment records available from this 
VAMC have been obtained, and none of these record show that 
the veteran was treated for any skin disorder consistent with 
his current skin condition until February 1988, almost six 
years after his discharge.  Chronicity of symptomatology is, 
therefore, not shown.  

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to service connection for a skin disorder, 
including as secondary to chemical or herbicide exposure, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


